DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 27, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 263 F.3d 1335,
1340, 62 USPOQ2d 1151, 1154 (Fed. Cir 2002}. Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
‘is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.

	Prior art US 20170006046 (Kuskov et al.) taught a method for determining web pages modified with malicious code. An example method includes: intercepting an attempt to access a website; selecting, by a processor, one or more malicious software configuration files based on the intercepting of the attempt to access the website; creating a verification web page based on one or more code fragments from the selected one or more malicious software configuration files; opening the verification web page; and determining, by the processor, whether malicious code has been injected into the opened verification web page.
	Prior art US 20170032118 (Carson) taught a method for protecting data from injected malware. In some embodiments, a virtual memory validator may execute in user mode memory space on a computing device. The virtual memory validator may monitor an execution stack of an executing thread of a process. The virtual memory validator may, responsive to the determination, identify the process as a potential malware process.
obtaining from the client device, by the processing system, a verification that an instantiation of a virtual machine on the client device is permitted for accessing the online form:
providing, to the client device by the processing system, a configuration
code for instantiating the virtual machine on the client device; providing, by the processing system, the online form to the virtual machine via the client device, wherein the virtual machine is instantiated on the client device in accordance with the configuration code, wherein the virtual machine is distinct from the application; and obtaining, by the processing system, form data of the online form from the
virtual machine via the client device” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For dependent claims 2-9, the claims are allowed due to their dependency on allowable independent claim 1.
For Independent claim 10, Since, no prior art was found to teach: “obtaining from the server a configuration code by the processing system, wherein the configuration code is for instantiating a virtual machine on the client device; instantiating the virtual machine by the processing system in accordance with the configuration code, wherein the virtual machine is distinct from the application; presenting the online form by the virtual machine via the processing system; obtaining form data of the online form by the virtual machine via the processing system; and transmitting the form data to the server by the virtual machine via the processing system” as it pertains to the other portions of 
For dependent claims 11-19, the claims are allowed due to their dependency on allowable independent claim 10.
For independent claim 20, the claims recite essentially similar limitations as in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437